12/06/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0277


                                        DA 21-0277
                                                                         L   W




 JOSEPH H. SCHMAUS,                                                      DEC 0 5 2222
                                                                        Esow.-7n Grectinwood
                                                                     c.                    Jurt
                                                                                ot
             Plaintiff and Appellant,

       v.                                                        ORDER

 CX RANCH, LLP,

             Defendant and Appellee.



      Upon consideration of Appellant's second rnotion for extension of time to file his
opening brief and good cause appearing,
      IT IS ORDERED the Appellant's opening brief shall be filed on or before January
4, 2023.
      DATED this         day of December, 2022.


                                               For the Court,




                                                            Chief Justice